Name: Commission Regulation (EC) No 2432/97 of 8 December 1997 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 9 . 12. 97 I EN I Official Journal of the European Communities L 337/9 COMMISSION REGULATION (EC) No 2432/97 of 8 December 1997 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 587/96 (2), and in particular Articles 13 (3) and 16 ( 1 ) and (4) thereof, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (3), and in particular Article 1 ( 1 ) thereof, Whereas Article 13 (a) of Commission Regulation (EC) No 1 600/95 (4), as last amended by Regulation (EC) No 1 873/97 f1), lays down the conditions to be met by ap ­ plicants for import licences under the tariff quotas referred to in the GATT/WTO Agreements opened for unspecified countries of origin ; whereas experience gained shows, on the one hand, that the way those conditions are defined does not ensure uniform application in all the Member States and, on the other hand, that a more restrictive approach should be followed with a view to limiting speculative applications; whereas that Regulation should accordingly be adapted; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Article 13 (a) of Regulation (EC) No 1600/95 is hereby replaced by the following: '(a) At the time import licence applications are submitted, applicants must prove to the satisfac ­ tion of the competent authorities of the Member State concerned that they have regularly imported into the Community and/or exported from the Community milk products during the preceding 12 months. Retail establishments and restaurants selling their products to the final consumer shall not, however, qualify under the arrangements;'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 8 December 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ L 206, 16. 8 . 1996, p. 21 . (3) OJ L 146, 20 . 6 . 1996, p . 1 . (4) OJ L 151 , 1 . 7 . 1995, p . 12 . (5 OJ L 265, 27. 9 . 1997, p . 23 .